Citation Nr: 0422752	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for hyperextension 
injury to fifth finger, left hand, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1980 to April 
1984 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to the benefit 
currently sought on appeal.  The veteran filed a timely 
appeal, which was then certified to the Board.  In January 
2003, the Board undertook additional development under 
38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
June 2003, the Board remanded the claim for a substantive 
review of the case by the RO.  The Philadelphia, Pennsylvania 
RO reviewed the claim, issued a rating decision, and issued a 
supplemental statement of the case to the veteran and his 
representative in April 2004.  The case was then returned to 
the Board for appellate review.

The Board notes that by the April 2004 rating decision, the 
RO granted an increased evaluation from 0 percent to 10 
percent for the service-connected hyperextension injury of 
the left fifth finger.  The United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id. 




FINDING OF FACT

The veteran's hyperextension injury of the left fifth finger 
is manifested by pain, weakness, mild fatigability, and mild 
loss of dexterity.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for a 
hyperextension injury of the left fifth finger have not been 
met.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5156, 5227 (as in effect 
prior to August 26, 2002); 4.71a, Diagnostic Codes 5156, 
5227, 5230 (as in effect beginning August 26, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003).   The Board notes that the RO has 
obtained the veteran's VA treatment records and the veteran 
has not indicated that there are any outstanding records 
pertinent to his claim.  The veteran testified before the 
undersigned Veterans Law Judge in September 2002.  At the 
conclusion of his hearing, he testified that he was satisfied 
that he was given a fair chance to present his claim.  
Subsequent to the hearing, the veteran underwent a VA 
examination in April 2003. The report of this examination has 
been obtained and reviewed by the RO and the Board.  A 
supplemental statement of the case was issued the veteran and 
his representative, explaining all regulations applicable to 
the appeal.  Upon notice of certification of the appeal, the 
veteran was given further instruction as to his opportunity 
to submit additional evidence to the Board directly.  The 
veteran has not submitted anything further.

The Board finds that VA has substantially fulfilled its 
duties to notify and assist in this case, and there are no 
areas in which further development may be fruitful.  
Remanding this case could not possibly benefit the veteran.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Regarding evaluation of disabilities in the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to these considerations: less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination. 

The Board notes that during the pendency of this appeal, the 
regulations applicable to the evaluation of the veteran's 
disorder were changed, effective August 26, 2002.  Where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The old law 
must be applied, however, prior to the effective date of the 
new law.  See Green v. Brown, 10 Vet. App. 111, 116-19 (1997) 
and 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim from 
the effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other. 
Under the old criteria, 38 C.F.R. § 4.71a, Diagnostic Code 
5227 (as in effect prior to August 26, 2002), governs 
disability evaluations due to ankylosis of individual fingers 
other than the thumb, index finger and middle finger.  A 
noncompensable rating is contemplated in cases where 
ankylosis of such a finger has been demonstrated.  No 
diagnostic code provides for an evaluation higher than 
noncompensable for injuries in which only the fifth finger is 
affected, unless there is an extremely unfavorable ankylosis 
of the fifth finger, or amputation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5156, 5227 (as in effect prior to August 26, 
2002).

Under the new criteria, 38 C.F.R. § 4.71a, Diagnostic Code 
5227 (as in effect beginning August 26, 2002), governs 
disability evaluations due to ankylosis of the ring or little 
finger.  A noncompensable rating is contemplated in cases 
where ankylosis of such a finger has been demonstrated.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 5230 (as in 
effect August 26, 2002). 

In sum, the new regulation promulgated concerning limitation 
of motion of individual digits, which became effective August 
26, 2002, left the criteria for a higher rating for the fifth 
finger essentially unchanged.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002).  Specifically, the rating criteria prior to 
and after August 26, 2002 provide that ankylosis of the 
little (fifth) finger will be rated as noncompensable.  The 
RO had the opportunity to consider the claim for higher 
rating under the newly revised regulation and advised the 
veteran of the new regulations in the statement of the case 
issued in April 2004.  Thus, it is clear that the veteran has 
not be prejudiced by the change in rating criteria, nor in 
the Board's review and adjudication of the veteran's claim.

The veteran was granted service connection for a 
hyperextension injury to the fifth digit of the left hand by 
rating decision in August 1994 and was assigned a 
noncompensable disability evaluation.  By rating decision in 
April 2004, the RO increased the evaluation to 10 percent 
disabling, based on 38 C.F.R. § 4.45, taking into 
consideration the veteran's pain, reduced and weakened 
movement, and fatigability associated with the left fifth 
finger disability.  Before the Board now is the issue of an 
evaluation in excess of 10 percent.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

In April 2003, per request of the Board, the veteran 
underwent VA joint examination to assess the extent of his 
left fifth finger disability.  The veteran reported pain over 
the scar at the base of his little finger as well as at the 
proximal interphalangeal joint.  He reported difficulty in 
making a fist with his left hand and also had weakness at the 
base of his little finger.  Upon examination, the scar at the 
base of the little finger was mildly tender, without keloid 
formation, and not adherent to deeper tissue.  The veteran 
was able to oppose the finger to the mid-palmar crease, but 
with weakness.  He also had weakness on hand grip strength.  
The veteran had difficulty extending the proximal 
interphalangeal joint.  Maximum extension was noted as 
limited from 5 degrees, where normal is zero degrees.  The 
diagnosis noted was tendon laceration of the left little 
finger with mild fatigability with pain, as described with 
mild loss of dexterity. 

The Board notes that the veteran has been granted more than 
the maximum rating set forth in the applicable regulations 
applicable to ankylosis and limitation of motion of the fifth 
finger, namely 0 percent.  The maximum rating for amputation 
of this finger, without metacarpal resection, is 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5156 (2003).  The veteran 
was granted a 10 percent rating based on the pain, weakness, 
and fatigability he experiences in that finger.  As he has 
been evaluated above the maximum for this disability, a 
higher rating is not available to the veteran.








ORDER

Entitlement to an increased evaluation for hyperextension 
injury to fifth finger, left hand, currently evaluated as 10 
percent disabling, is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



